Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 1 of 6 PageID #: 274




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 LAMONE LAUDERDALE-EL,                        )
                                              )
                          Petitioner,         )
                                              )
                     v.                       )    No. 2:19-cv-00053-JPH-DLP
                                              )
 BRIAN SMITH Warden,                          )
                                              )
                          Respondent.         )

             ORDER DENYING PLAINTIFF'S MOTION TO EXTEND

       For the reasons below, Mr. Lauderdale-El's motion to extend the time to

 appeal is DENIED. Dkt. [38].

       On September 25, 2020, this Court entered Final Judgment denying

 Lamone Lauderdale-El's petition for habeas corpus. Dkt. 37. On November

 16, 2020, Mr. Lauderdale-El filed a Motion to Clarify. Dkt. 38. The Seventh

 Circuit treated that motion as a motion to extend the time to appeal and

 remanded the case for the limited purpose of ruling on the request to extend

 the time to appeal. Dkt. 48. Respondent filed an objection to Mr. Lauderdale-

 El's request to extend the time to appeal, dkt. 50; Mr. Lauderdale-El did not file

 a reply, despite having been expressly given the opportunity to do so, dkt. 51

       A notice of appeal in a civil case must be filed in the district court within

 30 days of the entry of the judgment or order appealed. Fed. R. App. P. 4(a).

 Here, the Court entered judgment on September 25, 2020, dkt. 37, and Mr.

 Lauderdale-El filed his notice of appeal on December 30, 2020, dkt. 41, over

 two months late.


                                          1
Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 2 of 6 PageID #: 275




       A district court may extend the time to file a notice of appeal if "a party

 so moves no later than 30 days after the time prescribed by this Rule 4(a)

 expires" and "that party shows excusable neglect or good cause." Fed. R. App.

 P. 4(a)(5)(A); see also 28 U.S.C. § 2107(c). It's undisputed that Mr. Lauderdale-

 El filed his motion to extend the time to appeal within 30 days after the time to

 file an appeal expired, so the only question is whether he has shown "excusable

 neglect or good cause" for the delay. Mr. Lauderdale-El argues that he did in

 fact timely submit a notice of appeal to inter-facility mail. He further argues

 that Putnamville Correctional Facility was in quarantine, so he was unable to

 access the law library or its resources. Dkt. 38 at 1–2. Respondent argues

 that the Court should deny Mr. Lauderdale-El's motion because he has not

 provided supporting evidence. Dkt. 50 at 5–6.

       "[T]he excusable neglect standard applies in situations in which there is

 fault" and "the good cause standard applies in situations in which there is no

 fault." Sherman v. Quinn, 668 F.3d 421, 425 (7th Cir. 2012) (citations and

 quotations omitted)). "The excusable neglect standard is equitable," and

 considers "relevant circumstances, including (1) the danger of prejudice to the

 non-moving party; (2) the length of the delay and its impact on judicial

 proceedings; (3) the reason for the delay (i.e., whether it was within the

 reasonable control of the movant); and (4) whether the movant acted in good

 faith." Satkar Hospitality, Inc. v. Fox Television Holdings, 767 F.3d 701, 707

 (7th Cir. 2014) (citing Sherman v. Quinn, 668 F.3d 421, 425 (7th Cir. 2012)).




                                         2
Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 3 of 6 PageID #: 276




 The first and second factors "do little analytical work in this context and thus

 are rarely dispositive." Id.

       Here, Mr. Lauderdale-El claims in an unsworn statement that he

 "submitted his Notice of Appeal to the facility's designated personnel for E-File

 on October 1, 2020, through inter-facility mail." Dkt. 38 at 2, ¶ 4. Respondent

 has produced evidence contradicting Mr. Lauderdale-El's claim. The sworn

 affidavit of Chris Williams, who along with his coworkers was responsible for e-

 filings between May 14 and October 31, 2020, states, "[w]hen offenders wish to

 have a document e-filed, they provide it to their caseworker or place it in the

 mailbox in their dorm." Dkt. 50-2 at 2. Then, either Mr. Williams or someone

 else from the law library will pick up the mail from the mailroom twice a day,

 "review it, separate it, and process it the same day or the next day." Id.

       Respondent also provided Plaintiff's E-File by DOC Submission Report,

 which is "a complete and accurate copy of the documents that the law library

 has e-filed for [Plaintiff]." Id. This document shows numerous filings scanned

 and filed on behalf of Mr. Lauderdale-El during the relevant timeframe,

 including a filing on October 20, 2020, in Case No. 1:16cv2684, S.D. Ind.;

 filings on November 5, 2020, and December 30, 2020, in this case; and a filing

 on January 19, 2021, in Case No. 1:17cv2168, S.D. Ind. Dkt. 50-2, at 1-2.

 There is "no record of Mr. Lauderdale-El submitting anything for e-filing

 regarding [this case] on or around October 1, 2020." Dkt. 50-1 at 2; see also

 dkt. 50-2.




                                         3
Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 4 of 6 PageID #: 277




         Mr. Lauderdale-El has not responded and thus failed to rebut

 Respondent's evidence showing that he did not "submit[] his Notice of Appeal to

 the facility's designated personnel for E-File on October 1, 2020, through inter-

 facility mail", dkt. 38 at 2, ¶ 4, as he claims. 1 Mr. Lauderdale-El has not

 shown good cause for an extension. See Sherman, 668 F.3d at 425 (7th Cir.

 2012).

         Mr. Lauderdale-El has also not shown a reason for the delay or that he

 acted in good faith. See Satkar Hospitality, 767 F.3d at 706. Mr. Lauderdale-

 El does not claim he did not know that the final judgment was entered on

 September 25, 2020, or that the notice of appeal must be filed within 30 days

 from that date. Instead, he claims that his efforts to timely file his notice of

 appeal were thwarted by restrictions to the law library imposed because of

 COVID-19. But this explanation is undermined by his contradictory claim that

 he filed his notice of appeal more than a month before he filed the motion to

 extend the time to appeal. Dkt. 38. The inconsistency of these explanations

 does not weigh in Mr. Lauderdale-El's favor. Moreover, Mr. Lauderdale-El

 offers no explanation as to how the restrictive COVID-19 measures impacting

 the law library's operations would have prevented him from providing a notice

 of appeal to his caseworker or placing it in the mailbox in his dorm. Dkt. 50-2

 at 2.




 1 This Court ordered Mr. Lauderdale-El to respond to Respondent's objection by April 5, 2021,
 dkt. 51, however that order was returned as undeliverable because Mr. Lauderdale-El is no
 longer at Putnamville Correctional Facility, dkt. 52. Mr. Lauderdale-El has previously been
 instructed to update his address with the Court and has failed to do so. See dkts. 1, 29, 32.

                                               4
Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 5 of 6 PageID #: 278




      Because Mr. Lauderdale-El has not demonstrated excusable neglect or

 good cause, his motion is DENIED. Dkt. [38].

 SO ORDERED.

Date: 4/16/2021




                                      5
Case 2:19-cv-00053-JPH-DLP Document 54 Filed 04/16/21 Page 6 of 6 PageID #: 279




 Distribution:

 LAMONE LAUDERDALE-EL
 132421
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Abigail Recker
 INDIANA ATTORNEY GENERAL
 abigail.recker@atg.in.gov




                                        6
